Title: To George Washington from Robert Howe, 2 September 1783
From: Howe, Robert
To: Washington, George


                  
                     Dear Sir
                     Sept. the 2d 1783—Philadelphia
                  
                  I have the Honor to inclose your Excellency a Copy of my Letter to the President of Congress from which you will see the Measures I have pursued upon an Occasion perplexing & intricate—& if in the Course of it I have so conducted Matters as not to merit your Excellency’s Disapprobation it will make me happy.
                  I conceived that your Excellency would not wish to be Troubled with the Proceedings of the Court Martial upon the Persons arraign’d & therefore I have not laid them before you—if in acting Thus I have done wrong be pleas’d to impute the Omission to the Motives from which it sprang—a Desire to avoid giving your Excellency Trouble, & a firm Persuasion that you would not choose to have the Matter referred to you.
                  In Regard to the March of the Troops now remaining your Excellency will determine whether it ought to be done before I receive the ultimate Determinations of Congress as to the Proceedings I have Transmitted to them.  With Every Respect & Regard I am Dear Sir your Excellency’s most obedient Humble Servant
                  
                     Robt: Howe
                  
                Enclosure
                                    
                     
                        Sir
                        Philadelphia 2d of Sept. 1783
                     
                     The whole Proceedings of the general Court martial were put into my hands this Day—I detain’d them no longer than to read them & now do myself  the Honor to Transmit Them to your Excellency—The Sentences pass’d upon the Officers I have left unratified until the Pleasure of Congress shall be had Thereupon—Those against the Soldiers have been ratified but the Executions have been stag’d agreeable to Resolves of that honorable Body—Their final Directions they will please to honor me with as early as they shall think proper.
                     Among many other Measures that have been pursued to obtain an Insight into this Mutiny & the Causes of it I immediately upon my Arrival, convened all the Officers of the Pensylvania Line who had been in the City at the time it happen’d—except those under Arrest—explain’d to them the Intentions of Congress in sending me up, & in the strongest Expressions I was Master of requested & claim’d their every Information, Assistance & Exertions for carrying into the fullest Execution the Purposes of my Command.
                     When the Judge Advocate arrived I again instantly convened & met them with him—required & injoin’d them to yield him the same Aid I had ask’d of them for myself—& though no very important Information have been given yet I cannot suppose any have been withheld—The more especially when I consider that my own unceasing & earnest Efforts seconded by those of the Judge Advocate have met with so little success.
                     That the ultimate Ends aimed at by the capital Formenters of this horrid transaction were of greater magnitude & of deeper Dye than as yet can be made app I think may be concluded—That so little has develop’d demonstrates the Knowledge of their principal Views to have been confined to a very few indeed, for the generality concern’d in the Matter appear to have been managed by Capt. Carborough—Lieut. Sullivan & their prime Agents Robinson & Townsend—& seem rather to have been employ’d by them than trusted—If any other Characters either in civil or military Line have been deeply interested in the Matter (which I hope for the sake of Humanity has not been the Case) the Escape of the four Persons mention’d leaves the Secret with themselves—Carborough, Sullivan & Robinson have demonstrably sail’d for Europe   &  Townsend many think has also left the Continent—to have advertised the three first would have been as ostentatious as unavoidable &I had strong Reasons to induce me to omit advertising the Letter—I had Agents watching for him at every Place remote from this City towhich he probably would resort—& as he kept a Tippling House in Town, was in a good Way & had a Wife & Brother here, there was great Reason to imagine they had Access to him, or he to them—Their Walks therefore were narrowly watch’d that if they went to him his Concealment might be traced out, & Trusty Persons were constantly on the Look out for him at his own House—To have advertised him therefore would have only served to put him upon his guard & counteract measures which in my Opinion were more likely to succeed.
                     For the Time I detain’d the whole of the Troops I brought up with me I had Reasons that operated with Influence upon me—some of these Reasons were assign’d to the Secretary of War & appear’d to meet his Approbation & had as I imagined been submitted to Congress—The Troops remaining in the Barracs—those at Lancaster & those momentarily expected & since arrived from Carolina amountedto more Effectives than I had with me, & though the Spirit of Mutiny seem’d to have subsided, what a Turn Things might have taken upon the Arrival of those from Charlestown or after that at the Time when they were to be discharged it was not possible for me to devise—& I should have been deem’d incurable & would have deserved it had Coercion become necessary if I had divested myself of the Means of it—& by so doing have made the Views of Congress & the Purposes of my Command the sport of Contingencies—the more especially as I had not been without Intimation that a Communication had taken place betwixt them.   & them expected to this I could add many other Reasons  it necessary that forcibly operated upon me.
                     If it should be thought that too much Time has been taken up by this Enquiry let it be considered that the Objects were important & to pursue them thro’ every Intricacy was my Duty—That if This was possible at all it was in its Nature exceedingly difficult—That Means which promis’d Success (tho’ they might frequently disappoint me) it was incumbent upon me to adopt—That Circumstances might lead to a Belief that particular Characters remote from this Place could throw Light upon the Matter & that Time was requisite to call them up or to commune with them—& above all as it was the express Direction & Wish of Congress that every Effort should be made to develop an Affair so highly criminal in itself & which might have been so fatal in its Consequences that the Pursuit ought not to have been discontinued until no further Methods of Elucidation could be fallen upon, & when added to this the Proceedings of the Court Martial are taken into Consideration the Imputation of Inaction or Delay will not in any Case I persuade myself appear to have been deserved—I have through the whole of this Affair lamented with very great Anxiety that in an Occurrence where so much appears to have been intended by the principal mutineers, so little Means of Investigation could be obtain’d—but conscious as I am that my whole Time & Attention have been devoted to the Purpose of my Mission—& that no Methods my poor Abilities could suggest having been left unasuag’d to probe this untoward Matter to the Bottom I can face no Regret upon the Occasion but that my Efforts have not been attended with all the Success I wish’d.
                     I think it Justice to Col. Humpton to say of him that he has been ready to execute what I desired & appear’d to be desirous of giving me Information & Assistance—& I take Pleasure in expressing myself to be obliged by Col. Butler—not only for his Attention to my Requests upon all Occasions, but by his exerting himself to forward the Ends we were pursuing.
                     The Judge Advocate has not only by his Attention to those Duties immediately official deserv’d my Approbation, but that by his Activity to investigate the Matters that have been before as he merits my particular Applause.My Command Sir by many Circumstances I shall not take up the Time of Congress to enumerate has been rendered more intricate, perplexing & less efficacious than I hoped it would have been—but if at last my Endeavours to do my Duty should meet the Approbation of Congress I shall deem myself happy. I have the Honor to be with the greatest Respect Sir Your Excellency’s most obedient Humble Servant
                     Copy
                                          
                            signed  Robt Howe
                            
                        
                  
               